Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2021 has been entered.

Response to Amendment
This is in response to the amendments filed on 9/9/2021. Claims 1, 13, 16, and 30 have been amended. Claims 1, 6-10, 13-16, and 21-30 are currently pending and have been considered below. 

Response to Arguments
Applicant’s arguments, see pages 7 and 8 of Remarks, filed 9/9/2021, with respect to the rejection(s) of claim(s) 1, 6-10, 13-16, and 21-30 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of “Chrapko” (US 2013/0173457) in view of “Vander Mey” (US 7822631).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Regarding claim 30, claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-10, 13-16, and 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1, 6, 7, 9, 12-14, 16, 21, 22, 24-28, and 30 of U.S. Patent No. 9,578,043. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims overlap with the corresponding claims 1, 6, 7, 9, 12-14, 16, 21, 22, 24-28, and 30, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 13-16, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over “Chrapko” (US 2013/0173457) in view of “Vander Mey” (US 7822631).

Regarding Claim 1:
Chrapko teaches:
A method for updating a trust score (¶0047, “In some embodiments, user connectivity values between two nodes may always be increased unless a user or node indicates that the interaction was unfavorable... Adverse interactions may automatically decrease user connectivity values while all other interactions increase user connectivity values"; i.e., increase/decrease trust values between two entities), the method comprising: 
identifying paths from a first entity to a second entity (¶0006, “In an embodiment, a path counting approach may be used where processing circuitry is configured to count the number of paths between a first node n1 and a second node n2 within a network community”); 
“... only "qualified" paths may be used to determine connectivity values. A qualified path may be a path whose path weight meets any suitable predefined or dynamic criteria"; ¶0079, “… the connectivity between nodes a and b is a summation of path scores associated with one or more paths between an and b…”);
determining a trust score for the second entity by combining the network connectivity score and the … score (¶0010, “... the... trust rating a first node has for a second node may be based on a connectivity between the first node and the second node and one or more connectivity statistics associated with the first node”; i.e., calculate a trust score for a second node based on a network connectivity and connectivity statistics); 
receiving an indication (¶0020, “This prospective analysis may allow for the initiation of a transaction (or taking of some particular action) in a fluid and/or dynamic manner”) of an activity to be performed in the future between the first entity and the second entity (¶0020, “… a decision-making algorithm may access connectivity values to make decisions prospectively (e.g., before an anticipated event like a request for credit). Such decisions may be made at the request of a user…”; ¶0050, “This audit log may allow for decisions related to connectivity values to be made prospectively (i.e., before an anticipated event). Such decisions may be made at the request of a user, or as part of an automated process, such as the processes described below with respect to FIG. 5. This prospective analysis may allow for the initiation of a transaction (or taking of some particular action) in a fluid and/or dynamic manner. After such a change is detected, the trigger may automatically create a new row in table 306”); and 
“FIGS. 4A-4H show illustrative processes for determining the connectivity of nodes within a network community. FIG. 4A shows process 400 for updating a connectivity graph (or any other suitable data structure) associated with a network community”) based on the indication of the activity (Fig. 4A, step 402; ¶0050, “After such a change is detected, the trigger may automatically create a new row in table 306. Table 306 may store an identification of the changed node, identification of the changed link head, changed link tail, and/or the user connectivity value to be assigned to the changed link. Table 306 may also store a timestamp indicative of the time of the change and/or an operation code. In some embodiments, operation codes may include "insert," "update," and/or "delete" operations, corresponding to whether a link was inserted, a user connectivity value was changed, or a link Was deleted…”; i.e., upon detection of a change in a node (by virtue of database 306 being updated responsive to a prospective decision being made between two entities), proceed with updating the connectivity value (the “trust score” - see paragraph 48) by performing steps outlined by Figs. 4A-4H).
Chrapko does not disclose:
receiving data about the second entity from a remote source; 
calculating a ratings score based on the received data from the remote source;
determining a trust score for the second entity by combining the network connectivity score and the ratings score;
Vander Mey teaches:
receiving data about the second entity from a remote source (Col. 4, lines 22-36, “Various other types of trustworthiness factors may similarly be tracked and used in other embodiments, including... other types of information about a user, possibly from external sources (e.g., financial information, such as credit scores)"); 
calculating a ratings score based on the received data from the remote source (FIG. 1B shows a plurality of trustworthiness factors being calculated for each user);
determining a trust score for the second entity by combining the network connectivity score and the ratings score (FIG 1B, element 1330, “Calculated Trust Score Total”; Col. 6, lines 29-31 & 46-51, "A non-exclusive list of trustworthiness factors that may be used by a merchant to assess customer users of the merchant include... information about other users associated with the customer (e.g., buddies or friends, such as from one or more social networking organizations)"; i.e., combine a user's financial information (e.g., credit score) with the user's network connectivity (e.g., buddies or friends associated with the user) to determine the user's overall trust score shown in FIG 1B, element 1330). 
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Chrapko's system of generating a trust score between two entities by enhancing Chrapko’s calculation of trust scores to aggregate multiple trustworthiness factors, with various weightings, obtained from external or internal sources of the system, including a rating score and a network connectivity score, as taught by Vander Mey, in order to affiliate trust scores with prior activities associated with the entities.
	The motivation is to provide more confidence in trust scores by associating and highly-weighing trust scores with entities with a longer length of activity history as opposed to entities with a shorter length or no activity history. 

Regarding Claim 6:
The method of claim 1, wherein Chrapko in view of Vander Mey teaches calculating a network connectivity score based on the identified paths comprises determining whether the identified paths exceeds a threshold number of paths (Chrapko, ¶0010, “…only "qualified" paths may be used to determine connectivity values. A qualified path may be a path whose path weight meets any suitable predefined or dynamic criteria. For example, a qualified path may be a path whose path weight is greater than or equal to some threshold value”).

Regarding Claim 7:
The method of claim 1, wherein Chrapko in view of Vander Mey teaches the received data is one of: a credit score, criminal history data, financial transaction history data, and/or business reviews data (Vander Mey, Col. 4, lines 22-36, “Various other types of trustworthiness factors may similarly be tracked and used in other embodiments, including... other types of information about a user, possibly from external sources (e.g., financial information, such as credit scores)").
The motivation to reject claim 7 is the same motivation used to combine Vander Mey to Chrapko for the rejection of claim 1 above.

Regarding Claim 8:
The method of claim 1, wherein Chrapko in view of Vander Mey teaches determining the trust score for the second entity by combining the network connectivity score and 
The motivation to reject claim 8 is the same motivation used to combine Vander Mey to Chrapko for the rejection of claim 1 above.

Regarding Claim 9:
The method of claim 8, wherein Chrapko in view of Vander Mey teaches the weighted sum is based on user-assigned weights (Vander Mey, Col. 6, lines 65-67, "For example, a user may be able to enhance or diminish the weight given to various other users...").
The motivation to reject claim 9 is the same motivation used to combine Vander Mey to Chrapko for the rejection of claim 1 above.

Regarding Claim 10:
The method of claim 8, wherein Chrapko in view of Vander Mey teaches the weighted sum is a first weighted sum (Vander Mey, FIG. 1B, element 1330 shows a first weighted sum for each user), and wherein updating the trust score based on the indication of the activity comprises combining the network connectivity score and the ratings score (Vander Mey, FIG. 1A, element 1202c shows a frequency to update each respective trustworthiness factor) according to a second weighted sum, wherein the second weighted sum is different than the first weighted sum (Vander Mey, Col. 12, lines 54-58, “Furthermore, in embodiments which users may each have multiple assessed trust scores, different assessed trust scores of a user may be used when assessing scores for different groups of users”; i.e., different calculated weighted sums).
The motivation to reject claim 10 is the same motivation used to combine Vander Mey to Chrapko for the rejection of claim 1 above.

Regarding Claim 13:
The method of claim 1, Chrapko in view of Vander Mey further comprising resolving a decision related to the activity to be performed in the future based, at least in part, on the updated trust score (Chrapko, ¶0018, “… a decision-making algorithm may access the connectivity values in order to make automatic decisions … on behalf of the user … The external systems and processes may be configured to automatically initiate a transaction … based … on received connectivity values”; ¶0019, “… the decision-making algorithm may the form of a financial application, such as a loan, lending, or donation application. Connectivity values may be used by financial institutions to make automatic credit-granting decisions …”; ¶0020, “… a decision-making algorithm may access connectivity values to make decisions prospectively (e.g., before an anticipated event like a request for credit). Such decisions may be made … as part of an automated process (e.g., a credit bureau’s periodic updated analysis of a database of customer information)”; i.e., using the connectivity values, which are updated as per the process outlined in Figs. 4A-4H, resolve a decision performed prospectively by a financial application).

Regarding Claim 14:

The motivation to reject claim 14 is the same motivation used to combine Vander Mey to Chrapko for the rejection of claim 1 above.

Regarding Claim 15:
The method of claim 1, wherein Chrapko in view of Vander Mey teaches determining the trust score for the second entity comprises: 
retrieving an initial trust score associated with the second entity (Chrapko, ¶0046, “In some embodiments, a default user connectivity value… may be assigned initially to all links in the network community"; Vander Mey, FIG. 1B, element 1330 each shows initial trust scores for three separate users); and 
updating the initial trust score associated with the second entity based on the network connectivity score and the ratings score (Chrapko, ¶0046, “After electronic interaction is identified between two or more nodes in the network community, user connectivity values may be adjusted upwards or downwards depending on the type of interaction”; Vander Mey, FIG. 1A, element 1202c shows a frequency to update each respective trustworthiness factor).
The motivation to reject claim 15 under Chrapko in view of Vander Mey is the same motivation used to combine Vander Mey to Chrapko for the rejection of claim 1 above.

Regarding Claim 16:
System claim 16 corresponds to method claim 1 and contains no additional limitations. Therefore claim 16 is rejected using the same rationale applied in rejecting claim 1 above.

Regarding Claims 21-25:
System claims 21-25 correspond to method claims 6-10 and contain no additional limitations. Therefore claims 21-25 are rejected using the same respective rationales applied in rejecting claims 6-10 above.

Regarding Claim 26:
The system of claim 16, wherein Chrapko in view of Vander Mey teaches at least one of the first entity and the second entity is a human user (Chrapko, ¶0030, “... a node may also represent an individual human being...").

Regarding Claims 27-29:
System claims 27-29 correspond to method claims 13-15 and contain no additional limitations. Therefore claims 27-29  are rejected using the same respective rationales applied in rejecting claims 13-15 above.

Regarding Claim 30:


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491